PER CURIAM.
The question as to how far the defendant was responsible for the arrest and prosecution of plaintiff, upon conflicting evidence, was properly submitted to the jury. The circumstances, however, surrounding the arrest, and the fact that the plaintiff was detained but a single night, show that the damages awarded of $2,000 were excessive. We think the plaintiff should stipulate to reduce the verdict and allowance one-half, and to reduce the judgment as entered to the sum of $1,252.27, and upon such stipulation being given the judgment should be affirmed, without costs of appeal; otherwise, the judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the.event.